         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                                    FOR THE
                          DISTRICT OF MASSACHUSETTS

TIMOTHY M. REAVES,                     )
Plaintiff                              )
                                       )
      v.                               )       CIVIL ACTION NO.
                                       )       15-cv-40100-TSH
                                       )
DEPARTMENT OF CORRECTION,              )
ET AL.,                                )
         Defendants.                   )



COMMISSIONER OF CORRECTION CAROL MICI’S MOTION TO QUASH SUBPOENA
              DUCES TECUM AND FOR PROTECTIVE ORDER

      Pursuant      to   Fed.   R.   Civ.     P.     45(d)(3),    Commonwealth    of

Massachusetts Commissioner of Correction Carol Mici hereby moves

to   quash    the   subpoena     issued      commanding     her    to   appear   and

testify at the contempt hearing in the above-captioned action

scheduled for April 8, 2020, and seeks a protective order. As

the First Circuit Court of Appeals noted, “[t]his rule is based

on the notion that ‘[h]igh ranking government officials have

greater duties and time constraints than other witnesses’ and

that, without appropriate limitations, such officials will spend

an inordinate amount of time tending to pending litigation.”

Brogan v. City of Boston, 489 F.3d 417, 423 (1st Cir. 2007),

citing     United    States     v.   Morgan,       313   U.S.    409,   422   (1941)

(“practice     of    calling    high       ranking    government    officials     as

witnesses     should     be   discouraged.”).         (citation    omitted).     This
         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 2 of 7
                                                                                     2

Court is empowered to grant a protective order for “good cause

shown.”      Fed. R. Civ. P. 26(c).             See Brogan v. City of Boston,

489 F.3d 417, 423 (1st Cir. 2007).For these reasons, the subpoena

should be quashed and a protective order issued for Commissioner

Mici.

                                      BACKGROUND

      Commissioner Mici has had little to no personal involvement

in the Department of Correction’s many and ongoing persistent

attempts to find a placement for Reaves that complies with the

court’s order. All inmate placements are specifically delegated

to the Reentry Division of the Department of Correction. In this

case, when the search is for a medical placement, the search is

undertaken       in   conjunction       with    the    Department   of    Correction

Health    Services     Division,       along    with    the    independent     medical

contractor, currently Wellpath. In Reaves’ case, a second avenue

of possible compliance was explored, the newly passed Criminal

Justice Reform Act’s creation of medical paroles. Commissioner

Mici’s only personal involvement in medical paroles is reviewing

the     application       and   supporting       paperwork,       and    denying    or

approving medical parole. On March 20, 2020, Commissioner Mici

granted     Reaves    a     medical    parole    to    the    medical    facility   in

Connecticut that Reaves proposed, the iCare Fresh River facility

located     at   96   Prospect        Hill   Road,     East   Windsor,    CT    06088,

provided     that     the    Connecticut       Board    of    Pardons   and    Paroles
         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 3 of 7
                                                                                           3

confirms that the facility is an appropriate placement for him

and sets any necessary conditions for his parole, as required by

501   CMR       17,     Medical        Parole,    and       confirmation      of   Reaves’

eligibility        to        receive    Connecticut         Medicaid      and/or    Social

Security Disability Income.                   Having delegated the corresponding

tasks to the appropriate individuals, Commissioner Mici has no

personal knowledge to offer at the contempt hearing.

                                             ARGUMENT

      It has long been established that “in general, heads of

agencies and other top government executives are normally not

subject to deposition.”                  Church of Scientology of Boston v.

Internal Revenue Service, 138 F.R.D. 9, 12-13 (D. Mass. 1990)

(barring        plaintiff       from    obtaining       deposition      of    senior    IRS

official where plaintiff has failed to show that the information

sought     is    not    available       from     an    alternative     source);     citing

Simplex Time Recorder Co. v. Secretary of Labor, 766 F.2d 575,

586-587 (D.C. Cir. 1985);                    Peoples v. United States Dep’t of

Agriculture, 427 F.2d 561, 567 (D.C.Cir. 1970); Kyle Engineering

Co. v. Kleppe, 600 F.2d 226, 231 (9th Cir. 1979).                            In 1941, the

Supreme     Court       indicated       that     the    “practice    of      calling   high

ranking         government           officials         as    witnesses        should     be

discouraged.”           Brogan, 489 F.3d at 423, citing United States v.

Morgan,     313       U.S.    409,     422    (1941).       Following     Morgan,      other

courts     have       held    that     top    government      officials       should   not,
         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 4 of 7
                                                                                                       4

absent      extraordinary         circumstances,            be       called       to     testify      or

deposed      regarding       their      reasons      for     taking         official       actions.

Id.    As    the     First    Circuit       Court     of     Appeals             recently       noted,

“[t]his       rule    is     based     on     the    notion          that     ‘[h]igh       ranking

government officials have greater duties and time constraints

than other witnesses’ and that, without appropriate limitations,

such officials will spend an inordinate amount of time tending

to    pending      litigation.”         Brogan,       489        F.3d       at    423     (citation

omitted).          See Church of Scientology, 138 F.R.D. at 12 (The

“rationale pursuant to this policy is that such officials must

be     free     to     conduct          their       jobs         without           the     constant

interference”).            The     limitation         on         calling           high     ranking

government officials to testify is not absolute.                                       Brogan, 489

F.3d at 423. Subpoenas of high ranking officials may be allowed

where    the    official         has    first-hand         knowledge             related    to     the

pending claim but “only where it is shown that other persons

cannot provide the necessary information.”                              Brogan, 489 F.3d at

423.

       Applying       these      principles         here,    Commissioner                Mici    is    a

high-ranking government official.                     See Bey v. City of New York,

2007 WL 3010023, at 1-3 (S.D.N.Y. Oct. 15, 2007) (categorizing

former commissioner of New York City Department of Corrections

as    high    level     official        and    entering          a    protective          order       to

preclude deposition).                  See also Brogan, 489 F.3d at 423-424
         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 5 of 7
                                                                                                5

(Mayor of City of Boston is a high ranking official).                                       As a

high-ranking          government       official,        Commissioner           Mici    is     not

subject      to      being     subpoenaed       “absent         a    demonstrated       need.”

Brogan, 489 F.3d at 423.                 The burden is on Reaves to make the

showing of a “demonstrated need.”                          Brogan, 489 F.3d at 424.

Reaves must show that Commissioner Mici has first-hand personal

knowledge of matters pertaining to this litigation and that the

information cannot be obtained from other sources.                               See Brogan,

489   F.3d      at    423-424       (affirming    District           Court’s    issuance       of

protective        order      prohibiting        plaintiffs          from   deposing         Mayor

Menino     where       they    did     not    pursue       other      sources     to    obtain

relevant     information            before    seeking      to   depose     Mayor);      United

States Parole Board v. Merhige, 487 F.2d 25, 29 (4th Cir. 1973)

(inmates     could      not    depose        parole    board        members    because      they

failed     to        show    “exceptional        circumstances”);              Alexander       v.

Federal Bureau of Investigation, 186 F.R.D. 1, 5 (D.D.C. 1998)

(denying      request         for     discovery       of    high      ranking     government

officials because “there are other avenues of discovery that

plaintiffs may pursue to establish their theory”).

      Reaves has failed to make such a showing in this case.                                 The

Court should not allow Reaves to take Commissioner Mici away

from her official duties at DOC especially during the State of

Emergency caused by the Coronavirus Pandemic, and the attendant

administrative burdens that the Commissioner is handling. See
         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 6 of 7
                                                                                          6

Pierce v. Submarine Signal Co., 25 F.Supp. 862, 863 (D. Mass.

1939)    (“Ordinarily,       ‘fishing     excursions’          for    the   purpose      of

making out a case are frowned upon”) (citation omitted).                                The

individuals who have personally been handling the issues related

to finding a placement for Reaves that complies with the Court’s

Order will be appearing to testify at the April 8, 2020 contempt

hearing. Relevant documents will be introduced, as well.

      Reaves     has   made    no    showing         that    Commissioner      Mici     has

information      not    known       to    the        other    witnesses,       including

defendant      Stephanie      Sullivan,     who        is    the     Assistant     Deputy

Commissioner      of   the    Department        of    Correction      Health     Services

Division. The subpoena issued for ADC Sullivan directs her to

bring the exact same information to the proceeding.                                Reaves

should     not    be    allowed      to    require           Commissioner      Mici      to

participate unless Reaves demonstrates that Commissioner Mici is

the only person who can provide testimony on particular material

issues in this litigation and that no less burdensome means is

available to obtain the sought-after testimony.                         See Church of

Scientology, 138 F.R.D. at 12, citing Community Federal Savings

and Loan Ass’n v. Federal Home Loan Bank Board, 96 F.R.D. 619,

621   (D.D.C.    1983);      American     Broadcasting          Companies,       Inc.    v.

United States Information Agency, 599 F.Supp. 765, 769 (D.D.C.

1984); Union Savings Bank v. Saxon, 209 F.Supp. 319 (D.D.C.

1962); United States v. Miracle Recreation Equipment Co., 118
         Case 4:15-cv-40100-TSH Document 370 Filed 04/06/20 Page 7 of 7
                                                                          7

F.R.D. 100, 105 (S.D. Iowa 1987).          Not having personal knowledge

of the attempts, Commissioner Mici is not a percipient witness

and her attendance as a witness wastes her valuable time.

    WHEREFORE, Plaintiff Reaves’ subpoena duces tecum should be

quashed, and any plaintiff should be required to make an offer

of proof prior to serving a subpoena on Commissioner Mici.



                                     Respectfully submitted,


                                     NANCY ANKERS WHITE
                                     Special Assistant Attorney General
Dated: April 6, 2020
                                     _/s/Edward J. O’Donnell____
                                     Edward J. O’Donnell, Counsel
                                     BBO No. 561866
                                     Legal Division
                                     Bridgewater State Hospital
                                     20 Administration Road
                                     Bridgewater, MA 02324
                                     (508) 279-4542
                                     edward.j.o’donnell@doc.state.ma.us



                           CERTIFICATE OF SERVICE

     I hereby certify that this document filed through the ECF
system   will   be   sent  electronically   to   the   registered
participants as identified on the Notice of Electronic Filing.

Dated:      April 6, 2020
                                     /s/Edward J. O’Donnell________
                                     Edward J. O’Donnell, Counsel
